Citation Nr: 1503307	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-26 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for left inguinal hernia, status post repair, with residual scar.  




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel  









INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran, his fiancé and his parents have all described how the Veteran experiences discomfort in the area of his hernia repair, which discomfort, however, does not appear to be associated with the surgical scar.  When this complaint was evaluated by a private physician in August 2010, it was considered to be consistent with "Sports Hernia." This term was not defined, although it is noted this examiner also wrote there was no hernia on either side observed.  When examined for VA purposes in December 2013, there again was no hernia detected, and while the surgical scar itself was noted to be not painful, the examiner did not discuss the Veteran's other discomfort that he has long associated with this condition.  Additional development as indicated below should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify any additional records relating to treatment of his hernia area discomfort he wants VA to consider in connection with his appeal, which records should be sought.  

2. Next, the Veteran should be scheduled for a VA examination of his left inguinal hernia repair to identify all residuals of it, and the level of impairment such residuals cause.  Particularly, the examiner should explore the nature and source of the discomfort about which the Veteran has complained and related to this condition, and which appears to have been characterized as "Sports Hernia" by a private physician in August 2010.  The examination findings should be reported in detail, and any opinions expressed should be fully explained.  

3. Thereafter the claim should be re-adjudicated, which re-adjudication should consider whether referral for extra-schedular consideration is warranted under 38 C.F.R. § 3.321.  If the outcome remains adverse to the Veteran, he should be provided a supplemental statement of the case, and given an appropriate time to respond.  Thereafter, the case should be returned to the Board for its consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


